BROWN, Justice
(dissenting).
I respectfully dissent, because I agree with Judge Shaw’s statement in his special concurrence to the Court of Criminal Appeals’ opinion that “judicial construction of § 13A-ll-30(3), Ala.Code 1975, is necessary because of the ambiguity created by the Legislature’s use of the phrases ‘activities of another person’ and ‘the person observed.’ ” Like Judge Shaw, I believe the Court of Criminal Appeals’ construction of the statute is correct and is consistent with the apparent intent of the Legislature.